Case 1:19-cv-01716-JRS-TAB Document 11 Filed 04/14/20 Page 1 of 3 PageID #: 56




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


M. DOE, a minor child by her parents,       )
and KELLY CUTRIGHT, on behalf of themselves )
and all others similarly situated,          )
                                            )
Plaintiffs,                                 )
                                            )                No. 1:19-cv-01716-JRS-TAB
vs.                                         )
                                            )                JURY DEMANDED
USA GYMNASTICS, THE NATIONAL                )
GYMNASTICS FOUNDATION,                      )
ROE FOUNDATIONS 1-1000,                     )
SAVANNAH METRO, INC.,                       )
WILLIAM MCCABE, and THE ESTATE              )
OF MARVIN SHARP, SHARP’S                    )
GYMNASTICS ACADEMY                          )
                                            )
Defendants.                                 )

                              RESPONSE TO ORDER TO SHOW CAUSE

       On April 13, 2020, this Court issued a show cause order inquiring as to why this case

should not be dismissed for failure to prosecute. Plaintiffs respond as follows:

   1. Parties Savannah Metro, William McCabe, Marvin Sharp, and Sharp’s Gymnastics’

       Academy are insured by the same carriers on the same insurance policies as USA

       Gymnastics.

   2. USA Gymnastics is subject to a bankruptcy in the Southern District of Indiana, 18-

       09108-RLM-11.

   3. As part of the USA Gymnastics bankruptcy, the insurance carriers for Savannah Metro,

       William McCabe, Marvin Sharp, and Sharp’s Gymnastics Academy have paid insurance

       proceeds into the Court.
Case 1:19-cv-01716-JRS-TAB Document 11 Filed 04/14/20 Page 2 of 3 PageID #: 57




   4. Those insurance proceeds constitute the majority, if not the total of the $217 million

       settlement proposed by USA Gymnastics.

   5. Plaintiffs are also claimants in the United States Gymnastics bankruptcy and it is

       anticipated that if Plaintiffs accept proceeds from any settlement of the USA Gymnastics

       bankruptcy, they will have to release their claims against all parties to this action as well

       as the United States Olympic Committee.

   6. The United States Olympic Committee is also a party to that same bankruptcy

       proceeding, despite not having actually filed for bankruptcy itself.

   7. Plaintiffs are actively trying to dismiss the USOC from the USA Gymnastics bankruptcy.

       (18—9108-RLM Doc 989).

   8. If the USOC is dismissed from the USA Gymnastics’ bankruptcy they will be added as a

       party to this action.

   9. Plaintiffs would ask that this Court continues to leave this matter pending, pending the

       resolution of the USA Gymnastics Bankruptcy, as Plaintiffs’ claims will either be

       resolved in that bankruptcy rendering this case moot, or parties will be dismissed from

       the USA Gymnastics Bankruptcy and Plaintiffs will proceed against with their claims

       against them in this Court.

Plaintiffs request that this action remain open pending the resolution of the motions to dismiss

various parties from the USA Gymnastics Bankruptcy.

                                                                      Respectfully,

                                                                      S/Jonathan Little
                                                                      Attorney For Plaintiffs
                                                                      Saeed and Little, LLP
                                                                      133 W. Market #189
                                                                      Indianapolis, Indiana
                                                                      (317)721-9214
Case 1:19-cv-01716-JRS-TAB Document 11 Filed 04/14/20 Page 3 of 3 PageID #: 58




                                                     jon@sllawfirm.com
